Citation Nr: 1224434	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  02-00 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right ankle disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1984.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO denied entitlement to service connection for right ankle and bilateral foot disabilities.

The Veteran testified via video conference at a Board hearing held in May 2002.  A transcript of the hearing has been associated with the claims file.  In October 2007, the Board informed the Veteran that the Veterans Law Judge (VLJ) who conducted his May 2002 hearing was no longer employed by the Board and that he had a right to request a new hearing.  The Veteran did not request such a hearing.

In March 2005 the Board denied the claims.  The Veteran appealed the Board's denial.  In July 2007, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the claims to the Board for additional development.  In July 2008, the Board again denied the claims, and the Veteran again appealed.  In November 2009, pursuant to a Joint Motion for Remand, the Court again remanded the case for additional development.  The Board remanded the claims to the RO in March 2010.

In  November 2010, the Board granted entitlement to service connection for tendonitis of the feet.  The issue of entitlement to service connection for bilateral foot disabilities is therefore no longer before the Board.  The Board also remanded the claim for entitlement to service connection for right ankle disability to the RO.  For the reasons stated below, the RO complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As a final preliminary matter, the Board notes that a review of the Virtual VA paperless claims processing system (Virtual VA) reflects that it contains recent VA treatment records not in the physical claims folder.  However, the RO's February 2012 supplemental statement of the case (SSOC) reflects that it considered this evidence.  A remand for RO consideration of this evidence is therefore unnecessary. 


FINDINGS OF FACT

1.  The Veteran does not have right ankle disability due to a disease or injury in service.

2.  The Veteran does not have right ankle disability that is caused or aggravated by  service-connected disability of the feet.


CONCLUSIONS OF LAW

1.  Right ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Right ankle disability is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a November 2003 post-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for right ankle disability on a direct incurrence basis.  Pursuant to the Board's November 2010 remand, the RO, in a December 2010 letter, notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for right ankle disability secondary to service connected disability, specifically, tendonitis of the feet.  The RO thus complied with the Board's remand instructions in this regard.  Stegall, 11 Vet. App. at 271.

The November 2003 and November 2010 letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the November 2010 letter.

Contrary to VCAA requirements, the VCAA-compliant notice in this case was provided after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in a February 2012 SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran has been afforded numerous VA examinations, some of which have been found inadequate by the Court and the Board.  However, pursuant to the Board's November 2010 remand, the Veteran was afforded a January 2011 VA examination by a physician.  For the reasons stated below, this examination was adequate and substantially complied with the Board's remand instructions.

Finally in this regard, during the May 2002 Board hearing, the VLJ explained the issues on appeal (as they then were) and provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for right ankle disability is thus ready to be considered on the merits.

Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).  This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation. See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)). As the new regulation, which took effect on October 10, 2006, after the Veteran filed his January 2001 claim, is more restrictive, the former regulation is applicable.  In any event, the Board will find below that there is no aggravation.

The STRs indicate that the veteran complained of bilateral heel pain in March 1980. The diagnosis was bilateral calcaneal contusions, resolving.  In June 1981, the veteran was treated for a swollen left foot.  The diagnosis was cellulitis of the left foot, resolving.  A service medical record dated later in June 1981 indicated that the veteran was being seen for a cellulitis follow-up.  The examination was noted to be normal and the physician indicated that the veteran's cellulitis had resolved.  Upon separation, the veteran's feet and lower extremities were normal on examination in February 1984.  In a signed statement dated the same day, the veteran denied a medical history of foot trouble and bone, joint, or other deformity.  It was noted by the physician that the veteran had no significant medical history.

A March 2001 VA examination report noted that the Veteran's STRs were not available for review.  The Veteran reported twisting his right ankle in 1982.  He indicated he had not sought treatment for his right ankle since service.  An X-ray of the right ankle was interpreted as being normal.  The diagnosis was history of right ankle injury.  The examiner noted that "based on [his] medical evaluation, and in the absence of any controverting medical evidence, it appears as though [the Veteran] has long-standing right ankle pain dating back to his service dates."  A March 2002 private X-ray of the right ankle was interpreted as being normal.

An April 2002 letter from the Veteran's private podiatrist noted that the Veteran complained of pain in his feet.  The podiatrist stated that the Veteran related his complaints to an injury sustained during service.  The diagnosis was tendonitis, exostosis, and chronic ankle pain.  He noted that the Veteran related that his symptoms began during service.  The podiatrist noted that this was believable, but without any previous medical records available for review "it would be difficult to say with certainty that the symptoms that [the veteran] is experiencing are due to an injury that was sustained [during service]."

During the May 2002 Board hearing, the Veteran testified that he was seeking service connection for chronic ankle pain and cellulitis.  He stated that when he was on his feet for too long they started to swell.  He indicated that the pain would start in the Achilles tendon and then move to his feet.  The Veteran reported that he continued to have the problems he had with pain and swelling in service after service.

A December 2002 VA examination report noted that the examiner reviewed the veteran's claims folder and service medical records.  The examiner noted that he reviewed the Veteran's STRS at the examination.  He also indicated that he had reviewed the April 2002 letter from the veteran's private podiatrist.  The veteran stated that he sought treatment from the VA on two occasions after discharge, in 1984 and 1986.  He noted that he did not seek treatment again until going to his private podiatrist in April 2002.  The examiner noted diagnoses of a history of right ankle and bilateral foot pain.  The examiner stated that there was "insufficient evidence in the medical records to establish a causal relationship between the difficulties in service and the current complaints of difficulty with regard to the right ankle and both feet."  The examiner noted that the lapse in treatment of almost twenty years combined with the lack of documentation of chronic problems were factors in his opinion.

A July 2004 VA outpatient record indicates the veteran complained of bilateral ankle pain.  He indicated he injured them in boot camp in 1980.  He had been treated for Achilles tendinitis.  The assessment was ankle pain.  A September 2004 VA treatment note reflects that joint pain in the ankle and foot was on the veteran's problem list.  A diagnosis of degenerative joint disease in both ankles, secondary to wear and tear, was noted.  There is no indication that X-rays were taken at that time, or prior to this appointment.

On the March 2008 VA examination, the Veteran complained of intermittent pain with prolonged standing on the right ankle.  He could walk three or four blocks before his feet started to swell, and he would have pain in his feet and ankles.  He complained of popping and catching of his right ankle but no giving way.  The Veteran indicated that he had continuous problems with his feet since being in service.  There was no history of injury to the feet.

On examination, the Veteran had a normal foot and normal arches.  There were no calluses or abnormal skin changes.  His heels were vertical.  He had a normal gait. He was neurovascularly sensory intact.  The Veteran had some mild tenderness at the insertion of the posterior tibial tendon on the left foot and some retrocalcaneal tenderness posterior calcaneal area on the right.  There was no plantar fascia tenderness.  The ankle was stable to inversion and eversion.  There was a negative drawer sign.  Range of motion was normal for dorsiflexion and slightly limited for plantar flexion.  X-rays of both feet showed a very slight hallux valgus deformity on the left.  Joint spaces were intact.  There was a very minute linear calcification of the posterior calcaneus of the left foot, which could be consistent with tendonitis.  There was no soft tissue swelling.  The ankle joints were well maintained.  There was no evidence of fracture or dislocation.  The X-rays of the ankle were unremarkable.

The impression was that the Veteran had evidence of some mild posterior tibial tendon dysfunction in the left foot and retro Achilles tendonitis on the right.  He had a completely normal examination and normal x-rays of the ankle.  The examiner reviewed the STRs, private medical records, and VA medical records.  The examiner opined that the veteran had complaints of right ankle pain.  However, he had a completely normal examination of the right ankle and normal x-rays of the right ankle.  It was not service-connected or aggravated by service.  He had the previously listed diagnoses of the bilateral feet.  The examiner opined that it was less likely as not that the current foot problems were associated with any injury sustained while on active duty from 1980 to 1984.

The Court and the parties to the Joint Motion have found both the December 2002 VA opinion and the March 2008 VA opinion inadequate because they did not make it clear whether the Veteran suffers from a right ankle disability or his chronic right ankle pain is a symptoms of a disability of the feet, in particular the right foot.   In its March 2010 remand, the Board instructed the March 2008 VA examiner to offer an opinion and rationale as to whether the Veteran's right ankle pain is a symptom of his right foot disability.  In his April 2010 opinion, the PA wrote that there were normal right ankle X-rays and examination with no pathology, and that the Veteran's right ankle pain was not likely due to any in service injury because there was no evidence of treatment or complaints of the right ankle in the STRs.  This opinion is flawed for several reasons.  First, it did not comply with the Board's remand instructions because it did not address the relationship of the right ankle symptoms to the right foot disability.  This is particularly important in light of the Board's grant of service connection for right foot tendonitis.  Moreover, as noted by the Court in its June 2007 decision, the absence of contemporaneous in service evidence of right ankle symptoms is not, by itself, a sufficient basis for a negative nexus opinion.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The January 2011 VA examination was conducted by a physician, which was consistent with the Board's November 2010 remand instructions.  The examination therefore complied with the  Board's remand instructions in this regard.  The examiner reviewed the claims file and examined the Veteran.  The examiner noted that the Veteran indicated he twisted his right ankle in service, and that his bilateral ankle symptoms wax and wane, with swelling and pain at the end of the day.  X-rays showed no acute osseous abnormalities, soft tissues were unremarkable, and no acute bony abnormalities were seen, but there was degenerative narrowing of the ankle mortise bilaterally.  The diagnosis was mild senescence (aging) of ankle joints, stable joint.  The examiner found that the right ankle symptoms were not related to service or right foot tendonitis.

In the rationale section of the examination report, the examiner indicated that the Veteran was claiming symptoms from what he called the bilateral ankle joint, but in doing so pointed to the posterior foot including the heel and posterior medial to lateral aspects of the Achilles with normal sulcus and soft tissues radiation into the calf bilaterally.  The Veteran called this anatomy the heels, ankle, and feet.  The examiner defined the ankle joint as including the tibia and fibula superiorly, which together form a mortise and the talus inferiorly.  The talus, one of the two hind foot bones, fits in the mortise formed by the tibia and fibula.  The examiner indicated that, in comparing the Veteran's definition of the ankle and the medical definition of ankle, the symptoms described by the Veteran on examination were not associated with the ankle joint.  The examiner reviewed the notations in the STRs and the post service treatment records and examinations.  He indicated that the current radiograph interpretation/ impression was mild joint narrowing senescence osteoarthritis.  The VA physician wrote: "Based on all available data I find that his complaints of the right ankle onset post service secondary to other none related nexus issues of active duty."  He noted that the Veteran was a poor historian, as had been noted by other health care providers, and that the Veteran "portrays his right ankle condition as his heel Achilles concerns addressed post service by EMG/NCS related to workers compensation claimed back issue."  The physician found "today symmetric complaints and issues and did not find a heel issue or ankle issue other than subjective complaints unwarranted by exam and without evidence for nexus to active duty."  He noted that the radiographic lines and tibiotalar overlap was normal, the medial clear space was normal, and that there was no history of fracture in the record.  He also noted that the radiologist suggested osteoarthritis but he found no sclerosis, osteophyte formation, or nodality on examination.  The drawer and tilt testing were normal and the Veteran's six day ordeal of heel pain blisters most likely resolved on active duty and did not carry a lifelong injurious pathological abnormality.

There is also a January 2012 VA examination conducted by a physician's assistant, who reviewed the claims file.  The examiner noted that the main issue with the Veteran's right ankle was that it easily rolled on him.  The Veteran described  a Workers Compensation injury involving a lateral roll that injured his back and shoulders.  According to the VA examiner, the Veteran admitted to him that his feet did not cause his ankle problem or his Worker's Compensation injuries.  The examiner indicated that there were no abnormal findings and that the Veteran did not have and had never had an ankle condition.  He concluded that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected disability.  His rationale was that, first, the Veteran had no symptoms of Achilles tendonitis, and second, he admitted to the examiner that he had a Worker's Compensation injury when he rolled his right ankle and that his tendonitis did not cause this.

The January 2011 VA physician's opinion is not a model of clarity, but it is adequate and substantially complies with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (stating that although clarity is preferred, it cannot be demanded in every instance or "finality would forever be delayed pending perfection in draftsmanship").  The examiner reviewed the claims file and explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  He specifically addressed the Veteran's complaints of right ankle pain and the question of whether the Veteran suffered from an ankle disability or whether his chronic ankle pain was a symptom of his foot disability, which were the deficiencies in the prior examinations noted by the Court and the parties to the Joint Motion.  The examiner did this by comparing the Veteran's own identification (by pointing) to the area in which he felt pain, and comparing this location to the medical definition of the ankle, and concluding that the symptoms described by the Veteran on examination were not associated with the ankle joint.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The Board notes that, whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  As explained by the Federal Circuit, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (2001).  In this case, the Veteran must show that he has current right ankle disability due to disease or injury in service or caused or aggravated by service-connected disability.  See Savage, 10 Vet. App. at 497 (evidence, though not necessarily medical, of relationship between current disability and continuity of symptomatology required to establish service connection); 38 C.F.R. § 3.310(a),(b) (requiring some relationship between current disability and service-connected disability).  See also Sanchez-Benitez, 259 F.3d at 1362 (without factual finding of nexus between current neck pain and in-service neck trauma, Federal Circuit could not reach the question of whether veteran's current pain was statutorily compensable).

The Veteran has complained of pain, popping, and catching in his right ankle and there were diagnoses of age related osteoarthritis and degenerative narrowing of the ankle mortise bilaterally.  However, the weight of the evidence is against the existence of right ankle disability that is due to a disease or injury in service or caused or aggravated by service connected disability.  The evidence shows that X-rays of the veteran's right ankle were normal, as shown in March 2001, March 2002, and March 2008.  The most recent X-rays showed abnormalities, but these were attributed to age (senescence).   Moreover, there is no competent, credible evidence of a nexus between the Veteran's current complaints and the claimed in-service injury.  The March 2001 VA examiner's statement that the veteran had long-standing right ankle pain dating to service is unsupported by the evidence of record.  While this was based on the Veteran's contention that he injured his ankle in service, the STRs show he was never treated for a right ankle injury, his right ankle was normal upon separation, and, most significantly, the Veteran denied a medical history of this injury in a signed statement executed upon separation.  Therefore, the Veteran's later description of this injury and continuity of right ankle symptomatology, first given only when seeking service connection for this disability, is not credible when seen in light of the other evidence of record.  In other words, the Board finds the statements made contemporaneous to separation indicating a lack of foot trouble or bone, joint, or other deformity to be of greater probative weight than the later statements made during the course of a claim for compensation.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  The Veteran's statements as to in service right ankle injury and continuity of right ankle symptomatology are therefore not credible.

In addition, as the March 2001 VA examiner's conclusion is based on these later, non-credible, statements by the Veteran, it is also not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (reliance on the service history provided by the veteran warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran).  This conclusion is supported by the January 2012 examiner's recounting of the Veteran's statements indicating that he had a Worker's Compensation injury when he rolled his right ankle and that his tendonitis did not cause this.  The Veteran is competent to testify to his observation that his ankle symptoms did not result from his feet symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), and n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

Further, while the VA outpatient treatment record dated in September 2004 that shows a diagnosis of degenerative joint disease of the right ankle, no X-rays were taken at that time.  Ankle pain was noted on the veteran's list of medical problems.  Thus, in light of the X-ray reports showing a normal right ankle, dated both before and after this document, the Board finds that this notation of degenerative joint disease of the right ankle is not adequately supported and does not establish the presence of underlying pathology (disease or injury) of the right ankle.  As noted, the more recent X-ray findings were attributed to the Veteran's age by the VA physician.

The Board also notes that neither the January 2011 nor January 2012 VA examiner specifically addressed whether the right ankle disability was aggravated by service-connected tendonitis of the feet.  However, the context in which the January 2011 examiner's conclusion was made rendered the use of the term "aggravation" unnecessary.  The examiner essentially found that the Veteran did not have right ankle disability due to either disease or injury in service or related to service connected disability because there was no underlying, non-age related pathology related to the right ankle.  This conclusion would equally apply to the question of aggravation.

In the case of Kittrell v. Shinseki, No. 08-3001, 2010 WL 4671873 (Vet. App. Nov. 10, 2010) (mem. dec., Moorman, J.), the Court addressed the argument that a medical opinion was inadequate because it was not stated in the precise terms found in 38 C.F.R. § 3.310.  The Court rejected this argument, and held, "It is not required that a medical opinion regarding secondary service connection be stated in the precise terms found in § 3.310 to be considered adequate.  To the contrary, this Court has emphasized that a physician's choice of language is not error where, as here, his opinion is unambiguous and sufficient to comply substantially with the purpose for which it was sought."  Id. at *2 (citing Dyment v. West, 13 Vet.App. 141, 146-47(1999)).  The Court also held that the Board's decision relying on this opinion was not rendered inadequate "simply because the examiner did not use the 'magic words' of proximate causation."  Id.  The Court's decision was affirmed by the Federal Circuit and the Board finds its reasoning persuasive.  See Kittrell v. Shinseki, No. 2011-7102, __ Fed. Appx. __, 2012 WL 884871 (Fed. Cir. Feb 17, 2012) (unpublished).  See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  Consequently, the Board finds that the lack of specific reference to aggravation did not render the January 2011 VA examiner's opinion inadequate.

For the foregoing reasons, the Board finds that the Veteran does not have right ankle disability due to disease or injury in service or caused or aggravated by service-connected disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for entitlement to service connection for right ankle disability must be denied on a direct and secondary basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

Entitlement to service connection for right ankle disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


